Citation Nr: 0620813	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to an initial compensable evaluation for 
service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the RO by which the 
RO granted service connection for lumbosacral strain to which 
it assigned a noncompensable (zero percent) evaluation and 
denied service connection for CAD and for hypertensive 
vascular disease.  Regarding lumbosacral strain, the veteran 
is contesting the initial zero percent evaluation assigned.

In April 2006, the veteran testified at a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board extends its apologies to the veteran 
for the delay that this remand will necessarily entail.  
However, in order to ensure that all requisite action is 
taken in furtherance of the his claims, this remand to the RO 
is unavoidable.

Regarding the claims of service connection for CAD and 
hypertensive vascular disease, the RO must seek private 
medical records from Scott and White Memorial Hospital and 
from Scott and White Medical Center in Killeen, Texas dated 
November 27, 2002 to the present.  The RO must also seek VA 
Central Texas Healthcare System medical records dated from 
October 28, 2003 to the present.

The Board finds that the RO must schedule another VA 
orthopedic examination to fully evaluate the severity of the 
service-connected low back disability.  The examiner must 
describe all symptoms and manifestations of the veteran's low 
back disability including accurate range of motion 
measurements.  The examiner in this regard should identify 
any objective evidence of pain or functional loss due to pain 
associated with the service-connected disability.  The 
examiner should be requested to provide an opinion as to the 
extent that low back pain limits the veteran's functional 
ability.  The examiner should also be requested to determine 
whether, and to what extent, the low back exhibits weakened 
movement, excess fatigability, or incoordination.

During the pendency of his appeal, the rating criteria for 
the spine in general, found at 38 C.F.R. § 4.71a, were 
amended effective on September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  The revised regulations for 
the evaluation of spine disabilities should be considered by 
the RO in the evaluation of the veteran's service-connected 
low back disability.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Of course, the veteran should be apprised of these 
new regulations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  After obtaining the requisite release, 
make reasonable efforts to obtain private 
medical records from Scott and White 
Memorial Hospital and from Scott and White 
Medical Center in Killeen, Texas dated 
from November 27, 2002 to the present.

2.  Associate with the claims file all 
VA Central Texas Healthcare System 
clinical records dated from October 28, 
2003 to the present.

3.  Schedule a VA orthopedic examination 
to assess the severity of the veteran's 
low back disability.  The examiner must 
describe all symptoms and manifestations 
of the veteran's low back disability 
including accurate range of motion 
measurements.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to 
the extent that low back pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the 
examiner must indicate whether the 
claims file was reviewed and identify 
the records on which he or she relied. 

4.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective 
September 26, 2003.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of 
all additional evidence and provides the 
revised schedular criteria for 
evaluating disabilities of the spine 
that became effective September 26, 
2003, and the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


